 
Buyer:
Contract No.:
Seller: Shenyang Taiyu Machinery &    Electronic Equipment Co., Ltd
Date of signature:

 
1.
Supply scope



For details, refer to “Attachment I”.


2.
Technical Standard of Goods



For the plate heat exchanger, the standard GB16409-1996 is implemented.


For the plate heat exchanging set, the standard CJ/T191-2004 is implemented.


3.
Warranty Clauses



3.1           The seller must guarantee that the design, manufacture and
material of the provided goods are proper and can meet the requirements of
national technical standards and "Attachment I".


3.2           The warranty period of the warranty clauses is 12 months beginning
from the delivery.


3.3            In the conditions of item 3, within the warranty period, if the
buyer finds the quality defects of the goods which are not the responsibility of
the seller, the buyer can require the treatment from the seller within 7 days.
The buyer is liable to keep the loss from occurring and increasing. Or the
seller is not responsible for the compensation of the increased loss.


3.4           Received notice of the quality of the buyer, the seller shall
repair or change the goods with quality problems in 7 working days after
receiving the quality notice, and the buyer shall provide the necessary
assistance.


3.5           The seller is not responsible in the following condition:
 
 
1

--------------------------------------------------------------------------------

 


 
3.5.1
The damages of goods which are caused by the modification by the buyer or the
third part without the agreement of the seller in advance;



 
3.5.2
the damages of goods which are caused by the operations, maintenances and
services of the buyer or the third part without the coherences of the
instruction, guidance, requirement the operating manual and specifications
supplied by the seller;



 
3.5.3
The damages caused by the responses of the buyer or the third part such as the
accident and the dereliction of duty.



3.6           In no event of default by the buyer, the seller shall provide the
guarantees in item 3.1 to item 3.4 freely.  If the repair or replacement of the
goods in the conditions of item 3.5.1 to item 3.5.4, the seller can require all
the costs of the actual amount, such as the costs of service charges,
maintenance and materials, etc.


4.
Delivery Methods and Acceptance of Goods



4.1           Delivery methods: FOB on the location specified by the Customer
(not responsible for the unloading and installation of the product).


4.2           The seller can contact the delivery units and deliver the goods
with the truck transport or railway transport after being authorized by the
buyer. Freight and transportation risk shall be of the buyer's responsibilities.
The seller is responsible for the loading of the finished products at the plant.
The transportation of the goods in the contract shall be: truck transport.


4.3           The buyer shall accept the goods in 15 days after receipt of the
goods. And the buyer shall inform the seller in written form within 20 days
after the receipt of the goods if there is any problem with the received goods.
Otherwise the acceptance shall be considered to be qualified.


5.
Payment and Term



The buyer shall pay 30% of the total contract amount to the seller within five
working days after the sign of the contract; the seller must immediately start
the production after receiving the down payment. The buyer shall pay the rest
contract amount 5 days before delivery and within 60 days after the signing of
the contract.
 
 
2

--------------------------------------------------------------------------------

 


6.
Dispute Resolution



6.1           Any disputes on the contract and its attachments shall be
immediately resolved with friendly consultation. If one part requests a
consultation by a written notice to the other party, the other party shall
immediately start consultation. If the dispute has not been resolved after
written notice is given 20 days, either party have the right to sue at the local
People's Court of Shenyang.


6.2           In the negotiation and litigation process, in addition to the
controversies, the two parts shall continue to fulfill their obligations in the
contract except the controversial part.


7.
Compensation Agreement and Return



7.1           Delay in delivery: if the seller can not deliver the goods in
accordance with the provisions of the contract on time, the seller shall
compensate for the buyer. The compensation for every month’s delay shall be the
[2] % of the price of the delayed goods and the total amount of the compensation
can not exceed the [5] % of the price of the delayed goods. Once the seller
agrees to pay compensation, the buyer shall not refuse to accept the goods for
any reason. The delay in delivery due to the force majeure is not compensable.


7.2           The delayed collection or delayed payment: for the delayed
collection of the goods, with the exception of force majeure reasons, the buyer
shall pay the seller the goods storage cost with [1.5%] of the contract amount
monthly. For the delayed payment, the buyer shall pay the seller [2 ‰] of the
contract amount as the compensation payment each day; the seller can suspend the
shipment and services as well as cancel the contract if the delayed payment date
exceeding 60 days.


 
7.3 Return



 
7.3.1 For the common standard products without any quality problem, use and
broken packaging, when the buyer requires the return for special reasons, the
seller can deduct the [50%] of the amount for the accepted returns after the
storage acceptance for returned goods is approved. The cost of shipments in
return shall be charged by the buyer.

 
 
3

--------------------------------------------------------------------------------

 


Return deadline: Within 10 days after the collection of goods by the buyer.


7.3.2  
The seller can deduct the [50%] of the return costs from the contract amount if
the buyer requires the return of the uncollected goods in the collection time
stipulated in the contract.



8.
Indirect Loss



In any case, the seller is not responsible for the indirect losses caused by the
sign and the performance of the contract as well as the use of the goods in the
contract.


9.
Liability Limitation



In any case, the maximum of the seller's compensation liability is 5% of the
contract amount.


10.
Validity of the Contract



The contract shall be valid after the contract is signed by both authorized
representatives.


The contract is valid from the effective date of the contract to the expiration
and the time when the buyer makes all the payments.


11.
Intellectual property rights and technical secrets



The relative intellectual property rights and technical secrets of the goods in
the contract, including but not limited to, product design, technical documents,
drawings and so on, belong to the seller. The buyer shall have the duty of
confidentiality, shall not copy any of the above information and shall not
disclose them to any third parties.
 
 
4

--------------------------------------------------------------------------------

 


12.
Other Clauses



12.1                      The contract is made out in six duplicates, and each
Party shall hold three copies of the text.


12.2                      Any modification or addition of this contract takes
effect only when it is signed in written form by the authorized representatives
of the both parts.


12.3                      Any notice, requests and letters related to the
contract must be in written form.


12.4                      All the attachments of the contract are the components
of the contract and have the same legal effect with the clauses in the contract.

 
 
Buyer:
     
 
 
Representative：                                           
Address：
Tel：
Fax：
Post code：
Tax registeration No.:
 
 
Seller:
Shenyang Taiyu Machinery &    Electronic Equipment Co., Ltd
 
Representative:
Address:                                10-1 #, 7th street, Shenyang Economic
and Technological Development Zone
Tel:                       ( 8624 )   25370678
Fax:                      ( 8624 )   25365355
Post code：                                110027
Depositary bank: Shenyang Economic and Technological Development Zone
 Branch of Agricultural Bank of China
Account No.：06-182001040008276

 
 
5

--------------------------------------------------------------------------------

 
Attachment I: Supply Scope
 
No.
Product name
Type
Quantity
Unit price   （￥）
(with VAT)
Total price（￥）
(with VAT)
1
         
2
         
3
         
Total price（with VAT）                           ￥

 
The total sale price is ￥ ，RMB  which includes the packaging cost excluding
Freight and insurance. We will manufacture strictly in accordance with the
manufacturing process, perform the strict test before delivery and supply a
complete test report.
 
Date of delivery： ____, 2008